[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT           FILED
                                ________________________ U.S. COURT OF APPEALS
                                                                  ELEVENTH CIRCUIT
                                       No. 10-13212                 MARCH 29, 2011
                                 ________________________             JOHN LEY
                                                                       CLERK
                              D.C. Docket No. 0:09-cv-61448-JIC

DONN LILES,

lllllllllllllllllllll                                          Plaintiff - Appellant,

                                           versus

STUART WEITZMAN, LLC,

lllllllllllllllllllll                                          Defendant - Appellee.

                                ________________________

                          Appeal from the United States District Court
                              for the Southern District of Florida
                                ________________________

                                       (March 29, 2011)

Before BARKETT, HULL and KRAVITCH, Circuit Judges.

PER CURIAM:

         Donn Liles appeals the grant of summary judgment in favor of his former

employer, Stuart Weitzman, LLC (“Stuart Weitzman”), in his
employment-discrimination action, brought under the Age Discrimination in

Employment Act, 29 U.S.C. § 623(a)(1), and the Florida Civil Rights Act, Fla.

Stat.§ 760.10(1)(a) (2009). After careful consideration of the parties’ briefs and

the record in this case and having the benefit of oral argument, we find no

reversible error in the district court’s grant of summary judgment in favor of Stuart

Weitzman.

AFFIRMED.




                                          2